By the Court:
1. No objection is taken by the appellant to the form in which the judgment was entered, as being against the entire assets of the estate, and not limited to that portion of them which were of the personal (as contradistinguished from the read) estate of the wife; nor is it suggested that *105the personal property is insufficient to satisfy all debts or claims against her estate.
2. The amendment of May 12, 1862 (p. 518), freed the personal estate of the feme from the rule laid down in Maclay v. Love (25 Cal. 367), and as to liens and charges upon such estate the principles of the preceding case of Miller v. Newton (23 Cal. 554) apply.
Judgment and order affirmed.